      Case 2:18-cr-00019-RMP     ECF No. 152    filed 09/02/20   PageID.768 Page 1 of 5



1
                                                                           FILED IN THE

2
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON




3                                                                Sep 02, 2020
                                                                      SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-19-RMP-2
8                               Plaintiff,
                                                   ORDER ON MOTION FOR
9           v.                                     SENTENCE REDUCTION UNDER 18
                                                   U.S.C. § 3582(c)(1)(A)
10    RONALD J. ADAMS (2),
                                                   (COMPASSIONATE RELEASE)
11                              Defendant.

12

13         Upon motion of Defendant Ronald J. Adams for a reduction in sentence under

14   18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in

15   18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

16   Commission, the Court finds that compassionate release is appropriate.

17         Mr. Adams previously had requested compassionate release from the warden at

18   his facility, and the warden denied that request more than thirty days prior to Mr.

19   Adams’ motion in this court. ECF No. 141 at 1. Mr. Adams represents that he is

20   now in his 60s and has a series of serious health conditions, including hypertension, a

21   serious heart condition, and shortness of breath. In conjunction with the current
     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A)
     (COMPASSIONATE RELEASE) ~ 1
      Case 2:18-cr-00019-RMP      ECF No. 152     filed 09/02/20   PageID.769 Page 2 of 5



1    COVID-19 pandemic, Mr. Adams’ physical conditions places him at high risk for a

2    serious illness if he remains in close contact with other inmates within the confines of

3    an institution. Moreover, Mr. Adams’ BOP PATTERN score is low, and he does not

4    present a risk of danger to the community if released.

5          The Government does not dispute that Mr. Adams is an appropriate candidate

6    for compassionate release due to his age, his behavior while in BOP custody, and

7    especially because of his serious health concerns. ECF No. 150 at 12-15. However,

8    the Government states that “the parties jointly recommend the Court convert the

9    Defendant’s remaining custody time to supervised release with a home

10   confinement/EHM condition, to run consecutive to the 5-year term of supervised

11   release already imposed by the Court.” Id. at 2 (emphasis in original). In addition,

12   the Government requests that the Defendant be placed in a 14 day quarantine by BOP

13   before his release to confirm that the Defendant is not currently positive for COVID-

14   19 before he is released into the public. Id. at 19.

15         As the Government noted in its brief, the “BOP’s authority to place a

16   defendant in home confinement pursuant to 18 U.S.C. § 3642(c)(2) is exclusive.” Id.

17   at 6 (citing Johnson v. Thompson, 2020 WL 2106345 at *1 (E.D. Cal. Mar. 19,

18   2020)). However, as the Defendant also has requested compassionate release under

19   18 U.S.C. §3582(c), the Court has the authority to reduce the Defendant’s previously

20   imposed sentence. 18 U.S.C. §3582(c)(1)(A).

21
     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A)
     (COMPASSIONATE RELEASE) ~ 2
      Case 2:18-cr-00019-RMP     ECF No. 152    filed 09/02/20   PageID.770 Page 3 of 5



1          Although both parties have requested that Mr. Adams’ sentence be “converted”

2    to home confinement, the Court finds that there is no authority for the Court to direct

3    the BOP to convert Mr. Adams’ remaining period of incarceration to home

4    confinement. Rather, the Court has the authority to reduce Mr. Adams’ sentence to

5    “time served” and then impose a term of probation or supervised release either with

6    the condition of home confinement or under the previously imposed conditions of

7    supervised release. 18 U.S.C. §3582(c)(1)(A).

8          In this case, Mr. Adams already has served a significant portion of his

9    sentence, and the Court finds that there is no need for additional punishment for his

10   offense. Moreover, considering the limited resources of the U.S. Probation office in

11   supervising individuals granted compassionate release in conjunction with Mr.

12   Adams’ age, health restrictions, and low likelihood of reoffending, the Court finds

13   that home confinement is not necessary.

14         Therefore, the Court grants compassionate release under 18 U.S.C.

15   §3582(c)(1)(A) and reduces the time of incarceration to “time served.” Mr. Adams

16   will begin a five year term of supervised release under the same conditions

17   previously imposed. Moreover, the Court finds that ordering the BOP to quarantine

18   Mr. Adams for 14 days to determine whether he is positive with the COVID-19 virus

19   is impractical, considering that asymptomatic people can carry the virus and

20   considering that at any time during that 14 day period, Mr. Adams could be

21   contaminated with the virus.
     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A)
     (COMPASSIONATE RELEASE) ~ 3
      Case 2:18-cr-00019-RMP       ECF No. 152     filed 09/02/20   PageID.771 Page 4 of 5



1            Accordingly, IT IS HEREBY ORDERED:

2            1. Defendant’s Motion for Compassionate Release, ECF No. 141, is

3               GRANTED.

4            2. The remainder of Defendant’s previously imposed sentence is reduced to

5               time served.

6            3. This order is stayed for up to fourteen days, for the verification of

7               Defendant’s residence and release plan, to make appropriate travel

8               arrangements, and to ensure Defendant’s safe release. The defendant shall

9               be released as soon as a residence is verified, a release plan is established,

10              appropriate travel arrangements are made, and it is safe for Defendant to

11              travel. There shall be no delay in ensuring travel arrangements are made.

12              If more than fourteen days are needed to make appropriate travel

13              arrangements and ensure Defendant’s safe release, the parties shall

14              immediately notify the Court and show cause why the stay should be

15              extended.

16           4. Defendant must provide the complete address where Defendant will reside

17              upon release to the probation office in the district where he will be released.

18   / / /

19   / / /

20   / / /

21   / / /
     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A)
     (COMPASSIONATE RELEASE) ~ 4
      Case 2:18-cr-00019-RMP     ECF No. 152   filed 09/02/20   PageID.772 Page 5 of 5



1          5. Defendant’s previously imposed conditions of supervised release are

2             unchanged.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

4    and provide copies to counsel and to the U.S. Probation Office.

5          DATED September 2, 2020.

6
                                               s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. §
     3582(c)(1)(A)
     (COMPASSIONATE RELEASE) ~ 5
